internal_revenue_service number release date index number ------------------- ---------------- --------------------------- ---------------------------------------------------------- ---------------------- ----------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-110686-07 date date legend taxpayer --------------------------- individual ------------------- amount ----------------- amount --------------- date date year dear ------------- ---------------------- ------------- ------- this is in reply to your request pursuant to sec_453 of the internal_revenue_code the code and sec_15a_453-1 of the temporary income_tax regulations for consent to revoke an election out of the installment_method facts plr-110686-07 taxpayer is an s_corporation wholly owned by individual in date taxpayer sold the majority of its operating_assets for amount and buyer’s assumption of certain operating liabilities in accordance with the purchase and sale agreement amount of the total purchase_price was placed in an escrow account for two years taxpayer represents that these escrow funds were subject_to a substantial restriction and thus the gain from the sale of the operating_assets was eligible for installment_sale treatment under sec_453 of the code for purposes of computing individual’s estimated_tax payments a return preparer prepared tax projections which reflected use of the installment_method to report the sale of taxpayer’s operating_assets in date however the return preparer did not prepare taxpayer’s year tax_return in a manner consistent with the tax projections the entire gain from the sale of taxpayer’s operating_assets was reported on taxpayer’s year return taxpayer filed its year tax_return assuming that the return had been prepared in accordance with the tax projections which reported the asset sale on the installment_method taxpayer’s year tax_return was timely filed in date after filing its tax_return for year taxpayer realized that the full amount of the gain had been included in year once it discovered its error taxpayer requested approval to revoke the election out of the installment_method taxpayer represents that revocation of the election will not result in it paying less federal_income_tax law and analysis sec_453 of the code provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_453 of the code provides that for the purposes of this section the term installment_method means a method under which the income recognized for any taxable_year from a disposition is that proportion of the payment received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price installment_method except as otherwise provided in the regulations sec_453 of the code requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer’s federal_income_tax return for the taxable_year of the sale sec_453 of the code provides that an election made pursuant to sec_453 may be revoked only with the consent of the secretary sec_453 of the code provides that a taxpayer may elect out of the plr-110686-07 sec_15a_453-1 of the temporary regulations provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method sec_15a_453-1 of the temporary regulations provides that an election in the instant case taxpayer’s return preparer did not prepare taxpayer’s year under sec_453 of the code generally is irrevocable an election may be revoked only with the consent of the internal_revenue_service sec_15a_453-1 provides that revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed tax_return in accordance with taxpayer’s intention to report sale of its operating_assets under the installment_method the return preparer inadvertently prepared the year return reporting all the gain from the asset sale in that year as soon as taxpayer became aware of this oversight taxpayer filed a request for consent to revoke the election out of the installment_method the information submitted indicates that taxpayer’s desire to revoke the election is due to its return preparer’s inadvertence rather than hindsight by taxpayer or a purpose of avoiding federal income taxes conclusion based on careful consideration of all of the information submitted and the representations made we conclude that taxpayer will be allowed to revoke its election out of the installment_sale_method with respect to the year sale of its operating_assets permission to revoke the election out of the installment_method of reporting for the year sale of taxpayer’s operating_assets is granted for the period that end sec_75 days after the date of this letter in order to revoke its election out of the installment_method taxpayer must file an amended federal_income_tax return for year and any other previously filed returns on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter_ruling must be attached to each amended_return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of gain to be reported under the installment_method this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-110686-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is conditioned upon the accuracy of that information and those representations while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely amy j pfalzgraf senior counsel branch office of associate chief_counsel income_tax accounting cc
